DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 6 July 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Last Line:	Following the phrase “weight of the pharmaceutical preparation” the phrase ---, wherein an amount of impurities is 0.2 wt% or less--- has been added.
Claim 8:	Has been CANCELLED.
Claim 11, Last Line:	Following the phrase “weight of the pharmaceutical preparation” the phrase ---, wherein an amount of impurities is 0.2 wt% or less--- has been added.

Allowable Subject Matter
Claims 1, 4-6, 10, 11, and 13, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: As presently amended, applicants compositions require that the release controlling agent consist of a hydrogel forming-polymer selected from a Markush-type listing of alternatives.  This tends to call into question the ability of the compositions of Takaishi, which require the inclusion of a “hydrophilic base” which acts to generate pores in the hydrophilic polymers that act as release modifying substances, to address the newly amended Claims.  However, in addition to this ambiguity, the amendments to the claims incorporated above require that the compositions having a release controlling agent consisting of the hydrogel-forming polymer are to possess a particularly low level of impurities.  Applicants provide, in accordance with the newly incorporated limitations of Claim 1, data tending to establish that the compositions of the instant claims, employing a release controlling agent that is solely a hydrogel forming polymer, demonstrates an advantageous improvement in the stability of the formulation when compared to the closest prior art.  As this improvement is neither taught nor suggested by the art, the examiner considers the instantly amended claims patentable over the prior art either owing to the fact that an element required by the prior art is absent from the claimed composition, or the fact that the inventions claimed provide an unexpected improvement when compared to the closest prior art.
Claims 1, 4-6, 10, and 13 are allowable.  The restriction requirement between the composition of matter and the method of preparing a composition of matter as set forth in the Office action mailed on 19 May 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 19 May 2021 is WITHDRAWN.  Claim 11, directed to a method of manufacturing a pharmaceutical preparation is no longer withdrawn from consideration because the claim incorporates all the limitations of an allowable claim.  Claim 11, in a manner similar to the rationale provided above concerning the allowability of the composition claimed, is also ALLOWED.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613